83860: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29478: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83860


Short Caption:MCKINNEY VS. NATIONSTAR MORTG., LLCCourt:Supreme Court


Lower Court Case(s):Lyon Co. - Third Judicial District - 21-CV-00726Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/11/2022 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJoan McKinneyChristopher P. Burke
							(Law Office of Christopher P. Burke)
						


AppellantRonnie C. McKinneyChristopher P. Burke
							(Law Office of Christopher P. Burke)
						


RespondentNationstar Mortgage, LLCAaron D. Lancaster
							(Troutman Pepper Hamilton Sanders LLP/Atlanta)
						Gary E. Schnitzer
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Vanessa M. Turley
							(Troutman Pepper Hamilton Sanders LLP/Las Vegas)
						


RespondentQuality Loan Service CorporationScott R. Lachman
							(Former)
						
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Former)
						
							(Akerman LLP/Las Vegas)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						Ariel E. Stern
							(Former)
						
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/03/2021Filing FeeFiling Fee Paid. $250.00 from Kimberly G. Wilson.  Check no. 778. (SC)


12/03/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-34568




12/03/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-34571




12/03/2021MotionFiled Respondents' Motion to Withdraw as Counsel. (SC)21-34606




12/09/2021Order/ProceduralFiled Order Granting Motion. On December 3, 2021, Akerman LLP filed a motion to withdraw as counsel of record for respondent Nationstar Mortgage LLC, d/b/a Mr. Cooper (Nationstar). The motion to withdraw is granted. The clerk shall remove attorneys Melanie D. Morgan, Scott R. Lachman, and Ariel E. Stern of Akerman LLC as counsel of record for Nationstar in this appeal. Notice of appearance due: 30 days. (SC)21-35095




12/23/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-36645




01/05/2022Notice/IncomingFiled Respondent's (Nationstar Mortgage, LLC) Notice of Appearance for Aaron D. Lancaster. (SC)22-00390




01/06/2022Order/ProceduralFiled Order. Aaron Lancaster, Esq. of Troutman Pepper LLP has filed a notice of appearance on behalf of respondent Nationstar Mortgage, LLC, d/b/a Mr. Cooper (Nationstar). The clerk of this court shall add Mr. Lancaster and Mr. Schnitzer as counsel for Nationstar.(SC)22-00546




01/11/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)22-01129




02/08/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled: TBD. (SC)22-04341




02/18/2022Notice/IncomingFiled Respondent's (Quality Loan Service Corporation) Notice to Withdraw as Counsel. (SC)22-05502




03/14/2022Settlement Program ReportFiled Final Report/Other. After further conversations with counsel, a review of briefs, the facts and the law, this case is not appropriate for the settlement program. (SC)22-08070




03/15/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated, and Granting Motion to Withdraw. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  the clerk shall remove attorneys Melanie D. Morgan, Scott R. Lachman, and Ariel E. Stern of Akerman LLC as counsel of record for Quality Loan Service Corporation, Trustee.   Quality Loan Service Corporation, Trustee shall have 30 days from the date of this order to retain new counsel and cause new counsel to enter a notice of appearance in this court or inform this court that they are not retaining new counsel.  (SC)22-08166




03/15/2022Notice/IncomingFiled Respondent's (Quality Loan Service Corp) Notice of Appearance for Kristin A. Schuler-Hintz. (SC)22-08297




04/20/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-12578




05/04/2022Notice/IncomingFiled Respondent's (Nationstar Mortgage, LLC) Notice of Appearance for Vanessa Turley. (SC)22-14200




06/10/2022MotionFiled Stipulation to Extend Deadline to File Opening Brief and Appendix. (SC)22-18473




06/13/2022Order/IncomingFiled Order Granting Stipulation to Extend Deadline to File Opening Brief and Appendix. (SC)22-18728




06/22/2022Order/ProceduralFiled Order Granting Motion. This court elects to treat the stipulation as a motion for extension of time, and the motion is granted. Appellant's opening brief and appendix due: July 15, 2022. (SC)22-19716




07/11/2022MotionFiled Second Stipulation to Extend Deadline to File Opening Brief and Appendix. (SC)22-21711




07/25/2022Order/ProceduralFiled Order Granting Motion. This court elects to treat the stipulation as a joint motion for an extension of time and, cause appearing, the motion is granted.  Appellant's opening brief and appendix due: August 30, 2022. (SC)22-23347




08/30/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-27233




08/30/2022Order/IncomingFiled Appellants' Order Approving Stipulation to Dismiss Appeal. (SC)22-27235




09/20/2022Order/DispositionalFiled Order/Voluntary Dismissal. This appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-29478





Combined Case View